Citation Nr: 1744271	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1966 to September 1966.  He also served in the Marine Corps Reserves until July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the claim has since been transferred to the RO in New Orleans, Louisiana.

In July 2015, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

In May 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  By separate letter in May 2017, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal and indicated that once the opinion was received, he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  The requested opinion was received in July 2017.  To date, neither the Veteran nor his representative has responded and the 60 day period has expired.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has degenerative disc disease of the lumbar spine as the result of an injury during his active military service.

CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a low back disability due to an injury in service.  Specifically, he states that he sustained injury when he was hit in the back with a rifle and then knocked down a hill during a night training exercise in July or August 1966.  See, September 2010 Veteran's Statement in Support of Claim, July 2015 Hearing Transcript, July 2016 VA Examination Report.

It is not in dispute that the Veteran has a current back disability.  In this regard, the July 2016 VA examiner diagnosed status post lumbar fusion secondary to ruptured disc, private treatment providers have rendered diagnoses of lumbar spinal stenosis and painful orthopedic hardware (S1 screw), and notably, VA treatment records show that the Veteran has chronic degenerative disc disease for which he obtains treatment at VA.

Further, regarding in-service incurrence, the Board finds that the Veteran has consistently reported injury to his back in service, specifically, being hit in the back with a rifle and knocked down a hill during a night training exercise.  Moreover, the Veteran has on more than one occasion, stated that he was told he could not talk about his injury under fear of punishment.  See, e.g., October 2010 Veteran's Statement in Support of Claim; July 2015 Board Hearing Transcript.  The Board finds the Veteran's statements to be competent as he is able to report personal observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds the Veteran's statements to be credible, especially given the consistency of the statements given to medical providers from 1967 to the present.

The Board acknowledges that there is no medical opinion specifically stating that the Veteran's low back disability is related to service.  In this regard, however, the Board deems the July 2016 VA examination to be inadequate in that the examiner did not consider the Veteran's reports of in-service injuries to his back and back pain; the records of treatment for a ruptured disc within one year of service; nor the significance of a car accident in September 1998.  

Because of that inadequacy, the Board sought an expert medical opinion, which was received in July 2017.  Therein, the orthopedist selected to offer the opinion opined that the Veteran's file presented a "complex case," which made it "extremely difficult to render a decision."  Ultimately, the examiner concluded that the Veteran was a "failed back surgery patient who has had persistent pain and difficulty after having a multitude of operations," and it was his opinion that the documentation provided was inadequate, but that based on the record, he could not attribute more than 50 percent of the Veteran's chronic back pain, leg pain, persistent radiculopathy, and failed back fusion to his initial service related injury sustained with any certainty.

Thus, the Board is left to weigh an inadequate opinion, an opinion that was unable to reach a conclusion without certainty, and the Veteran's statements and medical evidence.  The Board finds the Veteran's competent and credible statements regarding continuity of low back symptomatology since service to be credible.  The Board accords great weight to the Veteran's statements to treatment providers in 1967 that he injured his back in service and his statements throughout the appeal period that he has experienced back pain since his in-service injury.  Moreover, the medical evidence of record reflects that the Veteran has consistently sought treatment for his back, and that such treatment started less than one year after his separation from service.  In 1967, he had recurrent pain and underwent surgery for a ruptured disc.  He received a diagnosis of "ruptured intervertebral disc."  Medical records contained in the file from Dr. V. note a medical history of lumbar spine microsurgical disc excision in 1982, followed by a 1985 operation with lumbar spine pedicle screws.  VA treatment notes from 1993 show that the Veteran continued to experience lumbosacral pain.  An October 1998 private treatment record documented degenerative joint disease at L3-4, L4-5, and L5-S1.  The Veteran received consistent private treatment from 1998 through 2010, and sought VA treatment for his low back pain starting in 2011.  

The Board reiterates that it finds the Veteran's reports of continuity of low back symptomatology to be competent and credible.  As degenerative disc disease (arthritis), for which VA treatment records show the Veteran receives treatment, is one of the chronic disabilities which may be found to be related to service based on continuity of symptomatology, the Board need not remand the claim for another opinion.  Further, after carefully weighing the evidence in favor of, and against, the claim, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In light of the Veteran's competent and credible descriptions of the in-service incurrence, and continuity of low back symptomatology since service, the Board finds that the evidence of record for and against the Veteran's service connection claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's low back disability.
 

ORDER

Service connection for a low back disability is granted.



REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2016 VA examiner did not address the nature and etiology of the psychiatric disorders other than PTSD that were documented in the examiner's own report.  Specifically, the VA examiner diagnosed unspecified anxiety disorder, but only opined that the Veteran did not have a diagnosis of PTSD.  Based on the Board's recharacterization of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, the July 2016 VA examination is inadequate insofar as it opines only on PTSD and not on other diagnosed acquired psychiatric disorders.  Accordingly, an addendum opinion is necessary to determine whether any of his documented psychiatric disorders are related to or caused by service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the examiner who conducted the July 2016 opinion, or if unavailable, another examiner of appropriate expertise.  It is left to the discretion of the examiner selected to provide the opinion whether an in-person or telephonic examination is necessary.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any acquired psychiatric disorder found to be present during the pendency of the appeal, to include unspecified anxiety disorder.  

Then, with respect to each diagnosed acquired psychiatric disorder, to include anxiety and depression, provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's military service.

Any opinion as to any psychiatric disorder diagnosed during the appeal period must be addressed even if the examiner does not concur with the existing diagnosis or there are no current symptoms.  Explanations must address any reason for rejecting or accepting prior diagnoses.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


